DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-10 and 12-29 are allowed with the amendments of Applicants’ submission of 08/15/2022 and Applicants interview of 9/12/2022 with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(a) and (b).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Chad M. Rink on 08/31/2022 and 09/12/2022.  
4.	The application has been amended as follows:  Please amend Claims 1-2, 4, 14, 17-18, 20 and 27, as follows.  
A.	IN THE CLAIMS: 
I.	Claim 1, in line 2, before the terms “general formula (1)” delete the word ‘the’ and insert the article – a --.   
II.	Claim 1, in line 4, before the terms “general formula (2)” delete the word ‘the’ and insert the article – a --.   
III.	Claim 1, in line 5, before the words “total of components” delete the word ‘the’ and insert the article – a --.   
IV.	Claim 2 , in line 4, before the word “silalkylene” insert the terms – a C6-C20 arylene group, - -.
V.	Claim 2, in the last line after the word “phenyl” delete the terms ‘, and which may contain aC6-C20 arylene group’ and insert a period punctuation mark -- . --. 
VI.	Claim 4, in line 2, before the terms “formula (3)” delete the word ‘the’ and insert the article - - a - - .
VII.	Claim 4, in the 3rd line of type, before the word “structural” delete the word ‘the’ and insert the article - - a - - .  
VIII.	Claim 4, in the last line before the words “number of repeating” delete the word “the” and insert the article - - a - -.
IX.	Claim 14, in line 2, before the terms “formula (4)” delete the article ‘the’ and insert the article – an --.     
X.	Claim 17, in line 2, before the terms “general formula (1)” delete the word ‘the’ and insert the article – a --.   
XI.	Claim 17, in line 3, after the words “compounds having” delete  the word ‘the’ and insert the article – a --.   
XII.	Claim 17, in line 5, before the words “total of components” delete the word ‘the’ and insert the article – a --.   
XIV.	Claim 18 , in line 4, before the word “silalkylene” insert the terms – a C6-C20 arylene group, - -.
XV.	Claim 18, in line 5, after the word “phenyl” delete the punctuation mark and word ‘ , and’ and insert a period punctuation mark, - - . - -; and in the last line of Claim 18 delete the words ‘which may contain a C6-C20 arylene group’. 
XVI.	Claim 20, in line 2, before the terms “formula (3)” delete the word ‘the’ and insert the article - - a - - .
XVII.	Claim 20, in the 3rd line of type before the word “structural” delete the word ‘the’ and insert the article - - a - - .  
XVIII.	Claim 20, in the last line before the words “number of repeating” delete the word “the” and insert the article - - a - -.
XIX.	Claim 27, in line 2, before the terms “formula (4)” delete the article ‘the’ and insert therefore the article – a --.     


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 08/15/2022 and the examiner’s amendment herein, Claims 1-10 and 12-29 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejections under 35 U.S.C. 112 (a) and (b).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 1 incorporating the subject matter of cancelled claim 11 by deleting the term P(-O)(OR1)2 R1 distinguishes over the cited art of record.  Also new Claim 17 incorporating the subject matter of 12 distinguishes over the cited art of record.    
None of the cited prior art of record alone or in any proper combination of:  WO 2017/061235, Yamane and the English translation thereof, Sakoh and Matsuda evidenced by CAS Registry Number 2094977-84-9 See CAS Abstract Y. Yamane et al., WO 2017/061235 (2017) in view of U.S. 2013/0136928, Yamane et al. (hereinafter "Yamane 2"), teach or suggest an A is -C(=O)OR1, -C(=O)NR12, or -C(=O)SR1 for amended Claim 1, or n is 2 or 3 for formula (1) for new Claim 17.  
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-10 and 12-29, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787